NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



WALTER LYNN ROBERSON,                        )
                                             )
              Appellant,                     )
                                             )
v.                                           )      Case Nos.   2D17-1015
                                             )                  2D17-1031
STATE OF FLORIDA,                            )
                                             )            CONSOLIDATED
              Appellee.                      )
                                             )

Opinion filed April 13, 2018.

Appeals from the Circuit Court for
Hillsborough County; Mark R. Wolfe, Judge.

Howard L. Dimmig, II, Public Defender, and
Richard J. Sanders, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.


PER CURIAM.


              Affirmed.



KELLY, CRENSHAW, and MORRIS, JJ., Concur.